Citation Nr: 0323107	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  96-50 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to financial assistance in purchasing an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969 and from December 1970 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which denied entitlement to 
financial assistance in purchasing an automobile and adaptive 
equipment or adaptive equipment only.


FINDING OF FACT

The veteran's service-connected multiple sclerosis has 
produced permanent loss of use of his feet.


CONCLUSION OF LAW

The criteria for financial assistance in purchasing an 
automobile and adaptive equipment have been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1966 to October 1969, and in the Navy from December 1970 to 
February 1974.

The veteran's established service-connected conditions 
include post-traumatic stress disorder (PTSD) and major 
depressive disorder, rated 70 percent; weakness of the right 
lower extremity secondary to multiple sclerosis, rated 40 
percent; vertigo secondary to multiple sclerosis, rated 30 
percent; urinary incontinence secondary to multiple 
sclerosis, rated 20 percent; slurred speech and dysphagia 
secondary to multiple sclerosis, rated 10 percent; weakness 
of the right upper extremity secondary to multiple sclerosis, 
rated 10 percent; essential tremor of the arms secondary to 
multiple sclerosis, rated 10 percent; fatigue and cognitive 
difficulties secondary to multiple sclerosis, rated 10 
percent; fecal incontinence secondary to multiple sclerosis, 
rated 10 percent; impotence secondary to multiple sclerosis, 
rated as noncompensable; residuals of a gunshot wound to the 
abdomen, rated as noncompensable; hypertension, rated as 
noncompensable; and bilateral hearing loss, rated as 
noncompensable.  His combined compensation rating is 100 
percent.

In May 1995, the veteran submitted a claim for financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.  (At that time he was 
not yet service-connected for multiple sclerosis and related 
residuals.)

Numerous medical records from the 1990s show various ailments 
including progressive multiple sclerosis.

In a September 1997 VA examination, the veteran reported 
numbness of his right leg.  He said there was a portion of 
his right lateral thigh and from the knee down the entire leg 
which had decreased sensation.  He reported pain in the leg 
and the foot which he said felt like an ice pick.  It was 
noted that he had been in a wheelchair for a two-year period 
of time but did not presently use a wheelchair.  On physical 
examination, he was noted to have mild weakness of the right 
leg.  Extension of the right foot was diminished.  Sensation 
in the foot was decreased.  He was able to walk but had some 
flat foot and mild dragging of the right foot.  He was unable 
to tandem walk or heel-to-toe walk, and the Romberg test was 
positive for weaving in a sitting position and therefore the 
veteran was not tested in a standing position.  Reflexes were 
2+ throughout, 3+ at the knees, and the right toe was 
upgoing.  Diagnoses included right-sided hemisensory loss, 
worse distally than proximally, and mild right hemiparesis, 
which were both secondary to multiple sclerosis.

Ongoing VA outpatient treatment records dated to 2001 show 
progressive multiple sclerosis with various residuals 
including lower extremity problems.  Left lower extremity 
cellulitis was diagnosed following hospitalization in January 
2001.  A February 2001 treatment record notes progressive 
multiple sclerosis and oxygen dependence; there was decreased 
coordination in the lower extremities; he could walk about 10 
feet with a cane and oxygen, and had difficulty walking 
farther due to fatigue and shortness of breath, and his gait 
was slow and wide-based; and he had been using a manual 
wheelchair, and plans were made to provide a motorized 
wheelchair.  Later medical records from 2001 note he was 
wheelchair bound secondary to progressive multiple sclerosis.  

In February 2001, the veteran submitted another claim for 
financial assistance for the purchase of an automobile and 
adaptive equipment or adaptive equipment only.  

In September 2001, the veteran was given a physical 
examination for the VA.  He reported muscle weakness and 
numbness involving his hips and knees.  He said he had 
constant symptoms and flare-ups which were distressing in 
their severity.  He indicated that he was unable to get 
relief and was unable to perform work during flare-ups.  He 
said he had difficulty with joint movement because of muscle 
injury and his activities were limited by muscle fatigue.  He 
stated that he was unable to work and unable to perform any 
activities besides brushing his teeth.  On physical 
examination, it was noted that the veteran was mostly 
confined to an electric scooter and was also wearing oxygen 
equipment.  Motor function of his lower extremities was 
abnormal.  Muscle power was 3 to 4 out of 5 bilaterally.  
There was no muscle atrophy, and sensory was intact.  
Reflexes were normal, and there were no tremors noted.  His 
leg length from his anterior superior iliac spine to his 
medial malleolus was 88.5 centimeters on the left, and 90 
centimeters on the right.  His feet showed no sign of 
abnormal weightbearing.  He required an electric scooter to 
move more than a few steps.  His posture was normal and his 
gait was very poor.  He had severe muscle weakness and had 
extremely limited ability to stand and walk.  The examiner's 
diagnoses included weakness of the right lower extremity 
secondary to multiple sclerosis.  Other residuals of the 
disease were also diagnosed.  At a September 2001 psychiatric 
examination for the VA, it was commented that the veteran had 
difficulty walking short distances without assistance; he 
used a wheelchair/scooter; he needed assistance in bathing 
and dressing, but was able to feed himself with some 
difficulty; and he reportedly still drove his truck, but with 
some difficulty.

Continuing VA outpatient records dated into 2002 describe 
various problems from the veteran's multiple sclerosis and 
note he was wheelchair bound secondary to progressive 
multiple sclerosis.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance and necessary 
adaptive equipment, the veteran must have a service-connected 
disability which includes one of the following: loss or 
permanent loss of use of one or both feet; loss or permanent 
loss of use of one or both hands; or permanent impairment of 
vision of both eyes to the required degree.  Eligibility for 
adaptive equipment only may be based on ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808.

Here, the veteran maintains that he has permanent loss of use 
of one or both feet, and his automobile assistance claim 
should be granted on this basis.

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63. 

The evidence indicates that during the course of the appeal 
the veteran's service-connected multiple sclerosis has 
progressed and he is now essentially wheelchair bound because 
of the disease.  He is apparently unable to ambulate by 
himself except for a few steps.  He has no practical use of 
his feet for the purposes of balance and propulsion.  The 
evidence tends to show that, due to multiple sclerosis, there 
is loss of use of the feet based on absence of effective 
remaining function, such that the veteran would be equally 
well served by an amputation with prosthesis.  It also 
appears that the problem will continue indefinitely; i.e., it 
is permanent.    

With consideration of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that service-connected 
multiple sclerosis has resulted in permanent loss of use of 
the feet, and thus the veteran meets the eligibility 
requirements for financial assistance in the purchase of an 
automobile and adaptive equipment.  


ORDER

The claim for a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment is granted.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

